Case 8:19-cv-00827-JVS-DFM Document 42 Filed 08/08/19 Page 1 of 2 Page ID #:228


   1

   2

   3

   4

   5

   6

   7

   8

   9

  10                     UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
  11
                                               Case No. 8:19-cv-00827-JVS-DFM
  12   MICHAEL YOUNG, and DAN
       DOLAR, individually and on behalf of    ORDER
  13   other similarly situated individuals,

  14                     Plaintiffs,           Deposition Date: August 22, 2019
          v.                                   Time: 9:30 AM
  15                                           Location: Brown, Neri, Smith & Khan,
       MOPHIE, INC.,                           LLP
  16
                         Defendant.            Complaint served: May 8, 2019
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                  -1-       Case No. 8:19-cv-00827-JVS-DFM

                                                                                  ORDER
Case 8:19-cv-00827-JVS-DFM Document 42 Filed 08/08/19 Page 2 of 2 Page ID #:229


   1
             The Court has considered Plaintiffs’ Notice of Request to Cross-Examine
   2   Declarant Taylor Smith in connection with Smith’s Declaration filed in support of
   3   Defendant’s Motion to Dismiss (ECF No. 32) and any objections filed by the
   4   Defendant, and the Court finds good cause to grant Plaintiffs’ Request.
   5         IT IS HEREBY ORDERED that Plaintiffs shall cross-examine Declarant by
   6   deposition, on August 22, 2019, beginning at 9:30 AM, at the office of Brown, Neri,
   7   Smith & Khan, LLP, 11601 Wilshire Blvd., Suite 2080, Los Angeles, CA 90025,
   8   with the transcript to be lodged with the Court no later than five (5) days prior to the
   9   hearing on Defendant’s Motion to Dismiss on September 16, 2019.
  10

  11

  12
       IT IS SO ORDERED.

  13
       Date: August 08, 2019
  14                                           Hon. James V. Selna
  15                                           U.S. District Judge

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                 -2-               Case No. 8:19-cv-00827-JVS-DFM

                                                                          [PROPOSED] ORDER
